EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey King (58791) on 6/28/2022.
The application has been amended as follows: 
In the claims:
1.  (Currently Amended)  A system comprising:
a processor; 
a computer-readable medium storing executable instructions for causing the processor to perform operations comprising:
storing a user profile, the user profile including device information (i) indicating a plurality of active devices associated with the user profile and (ii) one or more potential relay devices arranged for relaying messages to one or more recipient devices via a mobile wireless network;
providing the device information to a first device among the active devices referenced in the device information;
receiving, from the first device, first multimedia content to be provided to a respective recipient device of the one or more recipient devices;
storing the first multimedia content in a persistent memory associated with a first network address;
providing, to the first device, the first network address for obtaining a copy of the first multimedia content to the first device;
receiving, from the first device, a first signal including a message designating the respective recipient device respective recipient device 
selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; 
sending the first signal and the first network address to the selected one or more relay devices to 
cause the one or more relay devices to relay the first signal to the respective recipient device, and
cause a respective relay device of the one or more relay devices to query the respective recipient device for capabilities of the respective recipient device, download a copy of the first multimedia content of a designated size from the first network address based on the capabilities of the recipient device, and provide the first multimedia content to the respective recipient device, wherein the respective relay device is in communication with the recipient device via a mobile communication network; and
sending the first signal to each of the plurality of active devices other than the first device and the selected one or more relay devices.

2.  (Currently Amended) The system of claim 1, wherein: 
the message received from the first device includes an indication of the one or more potential relay devices selected by the first device


3.  (Previously Presented) The system of claim 1, wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising:
providing the device information to a selected relay device of the one or more potential relay devices; and
receiving an indication of one or more potential relay devices selected by the selected relay device, wherein to send the first signal, the computer-readable medium further includes instructions for causing the processor to perform operations comprising sending the first signal including the message to the one or more potential relay devices selected by the selected relay device.
  
4.  (Original) The system of claim 1, wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising:
causing the message to be sent to one or more third devices by the one or more relay devices; and 
receiving, from the one or more relay devices, one or more synchronization signals comprising a delivered message, the delivered message comprising the message and metadata associated with a delivery of the message to a respective one of the one or more third devices.  

5.  (Original) The system of claim 4, wherein the one or more third devices comprise at least one relay device.

6.  (Original) The system of claim 4, wherein the one or more third devices comprise at least one recipient device.

7.  (Canceled) 

8.  (Currently Amended)  A method comprising:
storing a user profile, the user profile including device information indicating a plurality of active devices associated with the user profile and one or more potential relay devices arranged for relaying messages to one or more recipient devices via a mobile wireless network;
providing the device information to a first device that is referenced in the device information;
receiving, from the first device, first multimedia content to be provided to a respective recipient device of the one or more recipient devices;
storing the first multimedia content in a persistent memory associated with a first network address;
providing, to the first device, the first network address for obtaining a copy of the first multimedia content to the first device;
receiving, from the first device, a first signal including a message designating the respective recipient device respective recipient device 
selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; 
sending the first signal and the first network address to the selected one or more relay devices to
cause the one or more relay devices to relay the first signal to the respective recipient device, and 
cause a respective relay device of the one or more relay devices to query the respective recipient device for capabilities of the respective recipient device, download a copy of the first multimedia content of a designated size from the first network address based on the capabilities of the recipient device, and provide the first multimedia content to the respective recipient device, wherein the respective relay device is in communication with the recipient device via a mobile communication network; and
sending the first signal to each of the plurality of active devices other than the first device and the selected one or more relay devices.

9.  (Currently Amended) The method of claim 8, wherein:
the message received from the first device[[s]] includes an indication of one or more potential relay devices selected by the first device


10.  (Previously Presented) The method of claim 8, further comprising:
providing the device information to a selected relay device of the one or more potential relay devices; and
receiving an indication of one or more potential relay devices selected by the selected relay device, wherein sending the first signal includes sending the first signal comprising the message to the one or more potential relay devices selected by the selected relay device.

11.  (Original) The method of claim 8, further comprising:
causing the message to be sent to one or more third devices by the one or more relay devices; and 
receiving, from the one or more relay devices, one or more synchronization signals comprising a delivered message, the delivered message comprising the message and metadata associated with a delivery of the message to a respective one of the one or more third devices.  

12.  (Original) The method of claim 11, wherein the one or more third devices comprise at least one relay device.

13.  (Original) The method of claim 11, wherein the one or more third devices comprise at least one active device.

14. (Canceled) 

15.  (Currently Amended)  A memory device storing instructions that, when executed on a processor of a computing device, cause the computing device to relay messages, by:
storing a user profile, the user profile including device information indicating a plurality of active devices associated with the user profile and one or more potential relay devices arranged for relaying messages to one or more recipient devices via a mobile wireless network;
providing the device information to a first device that is referenced in the device information;
receiving, from the first device, first multimedia content to be provided to a respective recipient device of the one or more recipient devices;
storing the first multimedia content in a persistent memory associated with a first network address;
providing, to the first device, the first network address for obtaining a copy of the first multimedia content to the first device;
receiving, from the first device, a first signal including a message designating the respective recipient device respective recipient device 
selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; 
sending the first signal and the first network address to the selected one or more relay devices to
cause the one or more relay devices to relay the first signal to the respective recipient device, and 
cause a respective relay device of the one or more relay devices to query the respective recipient device for capabilities of the respective recipient device, download a copy of the first multimedia content of a designated size from the first network address based on the capabilities of the recipient device, and provide the first multimedia content to the respective recipient device, wherein the respective relay device is in communication with the recipient device via a mobile communication network; and
sending the first signal to each of the plurality of active devices other than the first device and the selected one or more relay devices.

16.  (Currently Amended) The memory device of claim 15, wherein:
the message received from the first device includes an indication of the one or more potential relay devices selected by the first device


17.  (Previously Presented) The memory device of claim 15, further comprising instructions that, when executed on the processor cause the computing device to:
provide the device information to a selected relay device of the one or more potential relay devices; and
receive an indication of one or more potential relay devices selected by the selected relay device, wherein sending the first signal includes sending the first signal comprising the message to the one or more potential relay devices selected by the selected relay device.

18.  (Original) The memory device of claim 15, further comprising instructions that, when executed on the processor cause the computing device to:
cause the message to be sent to one or more third devices by the one or more relay devices; and 
receive, from the one or more relay devices, one or more synchronization signals comprising a delivered message, the delivered message comprising the message and metadata associated with a delivery of the message to a respective one of the one or more third devices.  

19.  (Original) The memory device of claim 17, wherein the one or more third devices comprise at least one relay device.

20.  (Original) The memory device of claim 17, wherein the one or more third devices comprise at least one active device.

21.  (Currently Amended)  The system of claim 1, wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising:
receiving a second signal from a second recipient device of the one or more recipient devices;
providing the second signal to the plurality of active devices associated with the user profile including the first user device; 
determining a usage state of each of the plurality of active devices; and
causing one or more of the active devices to display a notification of receipt of the second signal based on the usage state of the one or more active devices.



REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15 all comprise (or are significantly similar to), among other things, storing a user profile, the user profile including device information (i) indicating a plurality of active devices associated with the user profile and (ii) one or more potential relay devices arranged for relaying messages to one or more recipient devices via a mobile wireless network; providing the device information to a first device among the active devices referenced in the device information; receiving, from the first device, first multimedia content to be provided to a respective recipient device of the one or more recipient devices; storing the first multimedia content in a persistent memory associated with a first network address; providing, to the first device, the first network address for obtaining a copy of the first multimedia content to the first device; receiving, from the first device, a first signal including a message designating the respective recipient device and the first network address associated with the first multimedia content to be provided to the respective recipient device; selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; sending the first signal and the first network address to the selected one or more relay devices to cause the one or more relay devices to relay the first signal to the respective recipient device, and cause a respective relay device of the one or more relay devices to query the respective recipient device for capabilities of the respective recipient device, download a copy of the first multimedia content of a designated size from the first network address based on the capabilities of the recipient device, and provide the first multimedia content to the respective recipient device, wherein the respective relay device is in communication with the recipient device via a mobile communication network; and sending the first signal to each of the plurality of active devices other than the first device and the selected one or more relay devices. The remaining dependent claims further limit the invention.

Examiner found the previous submission (6/27/2022) sufficient to overcome the 103 rejection. Examiner contacted Counsel to solve some 112 issues, and by agreement the above amendments are entered. All claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449